Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 1 of 20 PageID: 737



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     801 ASBURY AVENUE, LLC,
                                           1:20-cv-16522-NLH-AMD
                    Plaintiff,
                                           OPINION
          v.

     GREAT AMERICAN INSURANCE
     COMPANY,

                    Defendant.


 APPEARANCES:

 JONATHAN WHEELER
 LAW OFFICES OF JONATHAN WHEELER
 1617 JFK BOULEVARD
 SUITE 1270
 ONE PENN CENTER
 PHILADELPHIA, PA 19103

      On behalf of Plaintiff

 KEVIN F. BUCKLEY
 CRAIG R. RYGIEL
 KATHARINE ANNE LECHLEITNE
 MOUND COTTON WOLLAN & GREENGRASS LLP
 30A VREELAND ROAD
 FLORHAM PARK, NJ 07932

      On behalf of Defendants

 HILLMAN, District Judge

      This matter concerns an insured’s claims against its

 insurance company arising from its claim for damage to its

 property caused by a water leak.       Presently before the Court is

 the insurance company’s motion to dismiss the insured’s claims

 for breach of the implied covenant of good faith and fair
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 2 of 20 PageID: 738



 dealing and for bad faith.      The insurance company requests that

 if the bad faith claim is not dismissed, the Court sever the

 insured’s bad faith claim and stay discovery on that claim

 pending the resolution of the insured’s breach of contract

 claim.   For the reasons expressed below, the insurance company’s

 motion will be granted in part and denied in part.

                                 BACKGROUND

      Plaintiff, 801 Asbury Avenue, LLC, owns and operates the

 property at 801 Asbury Avenue, Ocean City, New Jersey.

 According to Plaintiff’s complaint, Defendant, Great American

 Insurance Company, issued to Plaintiff a policy of insurance,

 policy number MAC E446056 00, effective March 19, 2019 to March

 19, 2020, which provided coverage for, among other things,

 damage to the structure for water damage sustained as a result

 of water which escapes from a plumbing or heating system and for

 business income loss suffered as a result of this event.

      On December 9, 2019, a water pipe located on the 6th floor

 burst, inundating the building with water and causing a

 substantial interruption of Plaintiff’s business operation.

 Plaintiff provided notice of this loss to Great American on

 December 11, 2019.     Great American acknowledged the claim on

 December 16, 2019 and assigned claim number AXXXXXXXX.

      Great American hired Engle Martin & Associates to inspect

 the loss.   On December 19, 2019, Engle Martin inspected the
                                      2
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 3 of 20 PageID: 739



 property and prepared an estimate through its employee, Joe

 Gould, who estimated the damage to be in the amount of

 $42,683.99.    Great American provided the report to Plaintiff on

 December 23, 2019.

      Plaintiff’s contractor, Reliance Contracting and

 Renovating, Inc., inspected the damage to the building 1 and

 prepared an estimate assessing the damage in the amount of

 $270,302.43.    The estimate was provided to Great American on

 December 19, 2019.

      On April 23, 2020, Great American confirmed Plaintiff’s

 damage claim.    The letter informed Plaintiff that Great American

 was continuing its investigation into its claim, and in order to

 assist in the investigation, Great American demanded that

 Plaintiff submit a sworn statement of proof of loss.           Great

 American also informed Plaintiff that it hired a law firm, and

 an attorney from that firm would be conducting an examination

 under oath of Plaintiff’s principal, James McCallion.

      On May 6, 2020, Plaintiff submitted its sworn statement of

 proof of loss.    On May 21, 2020, Great American advised

 Plaintiff:

           1.   The proof of loss is deficient as it fails to
      provide detail or support for 801 Asbury’s claim. In
      particular, the proof of loss does not contain any back-up

 1 It is unclear from the complaint and supporting documents the
 date Reliance inspected the property and prepared the report.

                                      3
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 4 of 20 PageID: 740



      or supportive documentation for the cause of loss or
      calculations contained therein.

           2.    The “whole loss and damage” listed is noted to be
      “subject to abatement and appraisal.” However, no further-
      information is given about “abatement and appraisal.”
      Given the time that has passed since the date of loss, 801
      Asbury should, at the least, have information about
      abatement.

           3.   Similarly, 801 Asbury should, at the least, have
      some calculations and supportive documentation from the
      date of loss through the present date if it is making a
      claim for business income loss or extra expense loss.

           4.   Additionally, 801 Asbury should have support for
      the estimate cost of repairs to the building.

      Great American demanded that Plaintiff prepare another

 sworn statement of proof of loss.

      Plaintiff claims that Great American’s statement that it

 failed to provide detail or support for Plaintiff’s claim is

 false and misleading, and made solely for the purpose of

 delaying and denying Plaintiff’s claim for its covered loss,

 because Great American had already acknowledged in its April 23,

 2020 correspondence that it received Reliance Contracting and

 Renovating, Inc.’s estimate of the cost to repair in the amount

 of $267,429.73.

      Plaintiff further claims that Great American made

 misrepresentations concerning the lack of documentation for

 “abatement and appraisal” because the proof of loss makes

 reference to “adjustment and appraisal.”         Plaintiff also claims

 that even though Great American referred to an “ongoing
                                      4
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 5 of 20 PageID: 741



 investigation,” it did not indicate what ongoing investigation

 was being pursued in violation of the New Jersey Unfair Claims

 Settlement Practices.

      On June 24, 2020, McCallion appeared for an examination

 under oath by Great American’s counsel.        McCallion testified for

 three hours concerning the facts and circumstances of

 Plaintiff’s claim.     On August 7, 2020, Great American sent

 correspondence to Plaintiff stating that it would issue a check

 in the amount of $32,786.07, which consisted of $30,626.07 for

 damage to the building, and $2,160.00 for business income loss.

      Plaintiff claims that Great American’s letter made multiple

 misrepresentations of fact for the purpose of denying or

 diminishing its claim:

           a.   The letter incorrectly states the date of loss as
      December 9, 2012 rather than December 9, 2019;

           b.   Misrepresenting that 801 Asbury Avenue was
      improperly claiming damage for a pre-existing loss of 2013
      in the absence of any evidence whatsoever that there was
      pre­existing damage in the building from a loss in 2013 at
      the time 801 Asbury Avenue purchased the building on March
      20, 2019, as testified by James McCallion in his
      Examination Under Oath;

           c.   Misstatements concerning the extent of damage to
      units 403, 407, 300 and 301 when this misrepresentation was
      false and made solely for the purpose of depriving 801
      Asbury Avenue of benefits owed under the policy;

           d.   Threatening 801 Asbury Avenue with prosecution
      for “concealment, misrepresentation or fraud” when it knew
      that the only misrepresentation and fraud committed in
      connection with this claim had been committed by Great
      American.
                                      5
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 6 of 20 PageID: 742




 (Docket No. 14 at 5.)

       Based on the forgoing, Plaintiff filed a two-count

 complaint against Great American.        Plaintiff’s first count is

 for breach of contract.      Plaintiff claims that Great American

 breached their contract by failing to pay benefits which are due

 and owing under the policy of insurance as a result of the

 covered loss on December 9, 2019.        Within that same claim

 Plaintiff claims that Great American also breached the implied

 covenant of good faith and fair dealing which is contained in

 every contract.

       Plaintiff’s second count is for “Bad Faith” pursuant to

 Pickett v. Lloyd’s, 621 A.2d 445 (N.J. 1993).         In this count,

 Plaintiff claims that “Great American, by its acts and omissions

 as set forth above, has denied benefits to 801 Asbury Avenue

 which were not ‘reasonably debatable’ and by its conduct

 intended to deny, delay and defend 801 Asbury Avenue’s claim has

 breached its covenant of Good Faith and Fair Dealing which has

 resulted in damage and losses to Plaintiff.”         (Docket No. 14 at

 6.)

       Great American has moved to dismiss Plaintiff’s breach of

 the implied covenant of good faith and fair dealing contained

 within Plaintiff’s breach of contract count because it is

 duplicative of Plaintiff’s second count.         Great American has

                                      6
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 7 of 20 PageID: 743



 moved to dismiss Plaintiff’s second count for deficient

 pleading.    In the alternative, Great American has moved to sever

 and stay Plaintiff’s bad faith claim until Plaintiff’s breach of

 contract claim is first resolved.        Plaintiff has opposed Great

 American’s motion.

                                 DISCUSSION

      A.     Subject matter jurisdiction

      Defendant removed this action from state court, averring

 that this Court has jurisdiction over the matter based on the

 diversity of citizenship of the parties and an amount in

 controversy in excess of $75,000, exclusive of interests and

 costs, pursuant to 28 U.S.C. § 1332(a).        Plaintiff, 801 Asbury

 Avenue, LLC, is a citizen of New Jersey because its sole member,

 James McCallion, is a citizen of New Jersey.         See Docket No. 7

 at 1; Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412,

 418 (3d Cir. 2010) (explaining that the citizenship of an LLC is

 determined by the citizenship of each of its members).

 Defendant, Great American Insurance Company, is a citizen of

 Ohio (its state of incorporation and where it has its principal

 place of business).     See Docket No. 1 at 1; 28 U.S.C. §

 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of

 every State and foreign state by which it has been incorporated

 and of the State or foreign state where it has its principal

 place of business . . . .”).
                                      7
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 8 of 20 PageID: 744



      B.    Standard for Motion to Dismiss

      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a


                                      8
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 9 of 20 PageID: 745



 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

      A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

      A court in reviewing a Rule 12(b)(6) motion must only
                                      9
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 10 of 20 PageID: 746



 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).         A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”         Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).     If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.       Fed. R. Civ. P. 12(b).

       c.    Analysis

             1.    Breach of the implied covenant of good faith and
                   fair dealing

       Plaintiff claims that Great American’s payment of only

 $32,786.07 of its $270,302.43 claim breached the parties’

 insurance contract, breached the implied covenant of good faith

 and fair dealing, and constituted bad faith.          Great American

 contends that Plaintiff’s claim for a breach of the implied

 covenant of good faith and fair dealing is not only repleaded in

 Plaintiff’s second count, it is the same as its bad faith claim,

 and it therefore must be dismissed.

       The Court agrees.     The New Jersey Supreme Court has found

                                      10
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 11 of 20 PageID: 747



 that “every contract imposes on each party the duty of good

 faith and fair dealing in its performance and its enforcement,”

 and in New Jersey, this obligation is an implied term of every

 contract, including insurance contracts.         Pickett v. Lloyd’s,

 621 A.2d 445, 450, 131 N.J. 457, 467 (N.J. 1993) (finding that

 “an insurance company owes a duty of good faith to its insured

 in processing a first-party claim”).         As the Pickett court

 noted, “Although the allegation of an agent’s breach of a duty

 of care carries tort overtones, the contractual relationship

 between insured and insurer dominates not only the relationship

 between them, but also that between the insured and the agent.”

 Pickett, 621 A.2d at 452.       Thus, the Pickett court found that “a

 cause of action for bad-faith failure to pay an insured’s claim

 is consistent with New Jersey law,” and it sounds in contract.

 Id.

       Consequently, the requirement to act in “good faith” in

 processing a claim under an insurance contract is simply the

 flip-side of the requirement that an insurer may not act in “bad

 faith” in processing that claim.          As such, Plaintiff’s claim for

 the breach of the implied covenant of good faith and fair

 dealing contained in both of Plaintiff’s counts is redundant of,

 and subsumed by, Plaintiff’s bad faith claim and must be

 dismissed as a stand-alone claim, if Plaintiff had intended it

 to be as such.     See Laing v. American Strategic Ins. Corp., 2014
                                      11
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 12 of 20 PageID: 748



 WL 4953250, at *2 (D.N.J. 2014) (finding that the plaintiff’s

 breach of the implied covenant of good faith and fair dealing

 claim and bad faith claim were “tantamount to the same cause of

 action”) (citing Pickett, 621 A.2d at 452) (other citations

 omitted).

             2.     Whether Plaintiff’s bad faith claim is properly
                    pleaded

       In Pickett, the New Jersey Supreme Court answered the

 question, “What is the scope of that duty [to act in good faith]

 or what constitutes a bad-faith refusal to pay?”          The court

 held, “[A]n insurance company may be liable to a policyholder

 for bad faith in the context of paying benefits under a policy.

 The scope of that duty is not to be equated with simple

 negligence.      In the case of denial of benefits, bad faith is

 established by showing that no debatable reasons existed for

 denial of the benefits.”      Pickett, 621 A.2d at 457.

       To meet this standard, “a plaintiff must show the absence

 of a reasonable basis for denying benefits of the policy.”

 Laing, 2014 WL 4953250, at *3 (quoting Tarsio v. Provident Ins.

 Co., 108 F. Supp. 2d 397, 400–01 (D.N.J. 2000) (citations

 omitted) (citing Pickett, 131 N.J. at 473, 621 A.2d 445)).            “If

 a plaintiff demonstrates the absence of a reasonable basis, he

 must then prove that the defendant knew or recklessly

 disregarded the lack of a reasonable basis for denying the

                                      12
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 13 of 20 PageID: 749



 claim.”       Id. (same citations).   In other words, an insurance

 company does not act in bad faith if a plaintiff’s insurance

 claim was “reasonably debatable.”          A claim is “reasonably

 debatable” if a plaintiff cannot establish as a matter of law a

 right to summary judgment on the underlying breach of contract

 claim.    Id. (same citations).

       Great American argues that Plaintiff’s bad faith claim is

 insufficiently pleaded because it contains one conclusory

 statement that Plaintiff’s entitlement to it total claim was not

 reasonably debatable.       (Docket No. 14 at 6.)     Although it is

 true that Plaintiff’s second count in its complaint contains

 that conclusory sentence, the body of Plaintiff’s complaint,

 which is incorporated into Plaintiff’s bad faith count, contains

 its alleged factual support for its contention that Great

 American’s denial of its total claim lacked any reasonable

 basis.

       To support its bad faith claim, Plaintiff alleges that

 Great American:

           •    made misrepresentations concerning the lack of

                documentation for “abatement and appraisal,”

           •    failed to indicate what ongoing investigation was

                being pursued in violation of the New Jersey Unfair

                Claims Settlement Practices,


                                       13
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 14 of 20 PageID: 750




          •   determined that Plaintiff was improperly claiming

              damage for a pre-existing loss of 2013 in the absence

              of any evidence that there was pre­existing damage in

              the building from a loss in 2013,

          •   made false statements concerning the extent of damage

              to units 403, 407, 300 and 301,

          •   threatened 801 Asbury Avenue with prosecution for

              “concealment, misrepresentation or fraud” when it knew

              that the only misrepresentation and fraud committed in

              connection with this claim had been committed by Great

              American, and

          •   did all these things with the intentional purpose to

              deny its $267,429.73 claim, which is supported by the

              estimate of an actual building contractor, and not by

              a company, Engle Martin, that provides services as

              “independent adjusters” for numerous insurance

              companies including Great American, and instead pay a

              fraction of that claim.

       Accepting these factual allegations as true, Plaintiff has

 pleaded a plausible claim that Great American’s actions

 demonstrated at least reckless indifference to the lack of a

 reasonable basis for denying Plaintiff’s total claim, and that

 this improper denial would support Plaintiff’s breach of


                                      14
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 15 of 20 PageID: 751



 contract claim at summary judgment.        Thus, Plaintiff’s bad faith

 claim against Great American will not be dismissed for

 insufficient pleading.      See, e.g., Laing, 2014 WL 4953250, at *3

 (when taking the plaintiff’s bad faith allegations “at face

 value” regarding insurance company’s denial of the plaintiff’s

 claim for property damage, finding that those claims, which are

 similar to those advanced here, sufficient to withstand the

 defendant’s motion to dismiss for insufficient pleading).

             3.    Whether Plaintiff’s bad faith claim should be
                   severed and discovery stayed

       Having determined that Plaintiff has pleaded a viable bad

 faith claim against Great American, the Court must determine

 whether that claim should be severed and discovery on that claim

 should be stayed.     Great American provides citations to numerous

 cases that it represents have held that simultaneous discovery

 on both coverage and bad faith claims is disfavored as a matter

 of law given that a finding of breach of contract is a necessary

 prerequisite to the sustainability of a bad faith claim.

 (Docket No. 17-4 at 15-20.)       In contrast, Plaintiff argues that

 when the issues in both causes of action involve the same

 evidence and the same witnesses, severance would improperly

 fragment the litigation and hinder judicial efficiency, forcing

 unnecessary excess litigation for both parties.

       The court in Riverview Towers Apartment Corp. v. QBE Ins.

                                      15
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 16 of 20 PageID: 752



 Corp., 2015 WL 1886007, at *1 (D.N.J. 2015), one of the main

 cases relied upon by Great American and which involved an

 insured’s breach of contract and bad faith claims against the

 insurance company, provides a helpful summary of the test to

 apply in determining whether a claim should be severed:

       Fed. R. Civ. P. 21 provides that, “[t]he court may ...
       sever any claim against a party.” The decision to sever a
       claim is left to the discretion of a trial court.
       “Severing claims under Rule 21 is appropriate where the
       claims to be severed are ‘discrete and separate’ in that
       one claim is ‘capable of resolution despite the outcome of
       the other claim.’” The factors courts consider in
       determining whether severance is warranted include: “(1)
       whether the issues sought to be tried separately are
       significantly different from one another, (2) whether the
       separable issues require the testimony of different
       witnesses and different documentary proof, (3) whether the
       party opposing the severance will be prejudiced if it is
       granted, and (4) whether the party requesting severance
       will be prejudiced if it is not granted.”

 Riverview Towers, 2015 WL 1886007, at *1 (internal citations

 omitted).

       For the first factor, the court in Riverview found that

 because the plaintiff’s contract claim concerned the property at

 issue, while its bad faith claim would address the insurance

 company’s general claims handling procedures, and “viewing bad

 faith claims as separate and distinct actions promotes judicial

 efficiency and economy,” the first factor weighed in favor of

 severance.    Id. at *2.

       As to the second factor, the court observed:

       plaintiff's contract and bad faith claims require the
                                      16
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 17 of 20 PageID: 753



       testimony of different witnesses and different documentary
       proof. As evidenced by plaintiff’s interrogatories,
       plaintiff seeks pre-Superstorm Sandy documents from cases
       in other jurisdictions and voluminous documents concerning
       defendant's claim handling procedures, confidential
       employee salary information, and other subject areas not
       directly relevant to plaintiff's first-party claim.
       Further, plaintiff requests corporate guidelines, documents
       relating to claims outside the jurisdiction of this Court
       regarding the adjustment of pre-Superstorm Sandy claims,
       personnel records, and documents relating to QBE's
       officers, adjusters, and employees who had nothing to do
       with plaintiff's claim. As a result, the second relevant
       factor to consider weighs in favor of severance.

 Id.

       For the third factor, the court found that the plaintiff

 would not be prejudiced if its bad faith claim was severed and

 stayed because the plaintiff did not know if its amended claim

 would be denied, let alone whether the insurance company acted

 or would act in bad faith, and as such the plaintiff’s bad faith

 claim was premature.      Id. at *3.

       Finally, for the fourth factor, the court found that the

 insurance company would be prejudiced if it was forced to

 litigate the plaintiff’s bad faith claim before plaintiff's

 first-party claim was resolved because the plaintiff had

 “propounded extensive interrogatories on QBE regarding its bad

 faith claim,” and if the insurance company had “to litigate

 plaintiff’s bad faith claim now it would suffer a significant

 expenditure of time and money, generally rendered needless if

 the insurer prevail[ed].”       Id. (citation omitted).

                                      17
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 18 of 20 PageID: 754



       Here, this Court agrees with Great American’s recitation of

 the relevant caselaw which shows in many cases that after the

 assessment of the four factors in that particular case

 severance of a bad faith claim against an insurer from the

 insured’s underlying breach of contract claim, and the stay of

 discovery on that claim, was found to be the proper course.            As

 a general principle it makes sense to hold off discovery on an

 insurer’s alleged bad faith when such claim is premised on the

 insured’s success in proving its breach of contract claim.            If

 it is determined that the insurance company did not breach the

 parties’ contract, then it cannot be found that it acted in bad

 faith, and, thus, discovery on a claim that may never be

 considered would tend to be a wasteful expenditure of the

 parties’ and the Court’s resources.        At the same time, however,

 as Plaintiff argues, if an insured is successful on its breach

 of contract claim and discovery on the insured’s bad faith had

 been stayed, parties and witnesses may need to be re-deposed and

 documents re-scanned for relevancy, privilege and other

 concerns, which would also tend to be wasteful.

       These competing concerns are the reason why the four-factor

 test is employed to determine whether severance and stay is

 proper in the particular circumstances of an individual case.

 In this case, Great American has failed to demonstrate how the

 general principles of severance and stay of a bad faith claim
                                      18
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 19 of 20 PageID: 755



 are specifically applicable here.        Unlike in Riverview, where

 the plaintiff had propounded extensive interrogatories relating

 to the production of voluminous documents not directly related

 to the plaintiff’s individual dispute, Great American has not

 indicated that Plaintiff has demanded documents and other

 information separate from what Plaintiff would demand for its

 breach of contract claim.       Thus, even accepting that the first

 factor has been met, at this time the Court cannot assess the

 second factor regarding “whether the separable issues require

 the testimony of different witnesses and different documentary

 proof,” and the subsequent third and fourth factors of the Rule

 21 test.

       Consequently, Great American’s request to sever Plaintiff’s

 bad faith claim and stay discovery on that claim must be denied

 without prejudice.     Great American may renew its motion, if

 appropriate, before the magistrate judge after discovery has

 commenced. 2


 2 See, e.g., Legends Management Co. v. Affiliated FM Ins., 2017
 WL 4284491, at *2 (D.N.J. 2017) (citing 28 U.S.C. §
 636(b)(1)(A); L. Civ. R. 72.1(a)(1); 37.1; Fed. R. Civ. P. 21;
 Rodin Properties–Shore Mall v. Cushman & Wakefield, 49 F. Supp.
 2d 709, 721 (D.N.J. 1999)) (stating that magistrate judges are
 authorized to decide any non-dispositive motion designated by
 the Court, and this District specifies that magistrate judges
 may determine all non-dispositive pre-trial motions which
 includes discovery motions, and finding that based on the
 plaintiff’s discovery demands, the plaintiff’s bad faith claim
 against the insurance company should be severed from its breach
 of contract claim, and discovery stayed on the bad faith claim
                                 19
Case 1:20-cv-16522-NLH-AMD Document 26 Filed 09/01/21 Page 20 of 20 PageID: 756



                                 CONCLUSION

       For the reasons expressed above, Great American’s motion to

 dismiss Plaintiff’s claims for breach of the implied covenant of

 good faith and fair dealing will be granted.          Great American’s

 motion to dismiss Plaintiff’s bad faith count for insufficient

 pleading will be denied.      Great American’s request to sever

 Plaintiff’s bad faith count and stay discovery on that count

 will be denied without prejudice.

       An appropriate Order will be entered.



 Date: September 1, 2021                     s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 until the resolution of the breach of contract claim).

                                      20
